Citation Nr: 0302174	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  96-37 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) to the right chest, involving 
Muscle Group IV, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a SFW 
of the left heel, involving Muscle Group X, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
January 1970.  The present matter comes to the Board of the 
Veterans' Appeals (Board) from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, DC.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran sustained shell fragment wounds to the right 
chest and left heel in Vietnam.  

3.  The veteran has reported chest pain on repetitive arm 
movements, such as when taking a shower, as well as daily 
left heel pain exacerbated by prolonged walking and standing.  

4.  The veteran's residuals of a SFW of the right chest are 
productive of no more than slight impairment.  

5.  The veteran's residuals of a SFW of the left heel are 
productive of no more than moderate impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a 
SFW of the right chest are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5304 (1996 and 2002).  

2.  The criteria for an increased rating for residuals of a 
SFW of the left heel are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.56, 4.73, Diagnostic 
Code 5310 (1996 and 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that subsequent to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  In addition, regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
requirements for the benefit sought on appeal, the evidence 
considered in deciding his claims, and the basis of the 
denial of his claims.  

In a letter dated in November 2002, the Board informed the 
veteran of the evidence needed to substantiate his claims and 
of what evidence he was responsible for obtaining.  The 
veteran has not identified, nor is the Board aware of, 
additional medical records which need to be obtained.  VA has 
thereby met its obligation to notify the veteran of the 
evidence needed to substantiate the claims and of what 
evidence he was responsible for obtaining.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA requires that VA afford the veteran an examination 
when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a VA examination in May 2001 to 
assess his current level of disability.  

The Board therefore finds that, the facts pertinent to these 
claims have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claims.  Therefore, the Board will address the merits of the 
veteran's claims.  

Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  

Initially, the Board notes that, during the pendency of this 
appeal, VA issued new regulations for evaluating disabilities 
due to muscle injuries.  See 62 Fed. Reg. 30,235-30,240 
(1997).  These changes became effective July 3, 1997.  See 
38 C.F.R. §§ 4.47-4.56, 4.69, 4.72 (2002).  The RO applied 
the revised criteria in its evaluation of the veteran's 
service-connected residuals of a SFW of the right chest and 
left ankle, and the veteran was notified of its decision in a 
March 2001 supplemental statement of the case.

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000; 65 Fed. 
Reg. 33422 (2000).

In reviewing this case, the Board must evaluate the veteran's 
service-connected residuals of a SFW of the right chest and 
left heel under both the old and current regulations to 
determine whether the veteran is entitled to an increased 
evaluation under either set of criteria.  

The Board has compared the previous versions of 38 C.F.R. § 
4.56 and § 4.73, as well as diagnostic codes (DC) 5304 and 
5310, and the new versions of the regulations as now codified 
in the Code of Federal Regulations (2002).  Although the 
regulations have been rephrased, the elements to be 
considered in determining the degree of disability have 
remained essentially the same.  

The revised provisions of §4.56 provide that for VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement. Id.

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. § 
4.56.  Id.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  Id.

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. § 
4.56(d)(2).  History includes service department records or 
other evidence of in-service treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Id.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.

Moderately-severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  

With severe muscle disability, there is evidence of wide 
damage to muscle groups in the missile track.  There must be 
indications on palpation of loss of deep fascia or muscle 
substance, or soft, flabby muscles in the wound area.  There 
must be severe impairment of function, that is, strength, 
endurance and coordination, of the involved muscle group.  In 
addition, X-ray evidence of minute multiple scattered foreign 
bodies, or visible evidence of atrophy, may indicate a severe 
muscle disability.  38 C.F.R. § 4.56(d)(4).  

If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

Diagnostic Code (DC) 5301, Muscle Group I, provides for 
evaluations based on injury to the extrinsic muscles of the 
shoulder girdle, to include the trapezius; levator scapulae 
and serratus magnus, the stated function of which are upward 
scapular rotation and elevation of the arm above shoulder 
level.  For the dominant extremity, slight damage warrants a 
zero percent evaluation.  A 10 percent evaluation is 
warranted for moderate damage, a 30 percent evaluation is 
warranted for moderately-severe damage, and, a 40 percent 
evaluation is warranted for severe damage.  38 C.F.R. § 4.73, 
DC 5301 (1996 & 2002).  

Under DC 5302, the function of Muscle Group II is described 
as depression of the arm from vertical overhead to hanging at 
side, downward rotation of the scapula, 1 and with Muscle 
Group III in forward and backward swing of the arm.  Under 
this diagnostic code, a 40 percent disability evaluation is 
assigned when there is evidence of severe impairment in the 
muscle group of the dominant arm; a 30 percent evaluation is 
assigned for moderately severe impairment of the dominant 
arm; a 20 percent evaluation is assigned when there is 
evidence of moderate impairment; and, a noncompensable 
evaluation is assigned for slight impairment.  38 C.F.R. 
§ 4.73, DC 5302 (1996 & 2002).  

Under DC 5303, the function of Muscle Group III is elevation 
and abduction of the arm to level of the shoulder and with 
Muscle Group II in forward and backward swing of the arm.  
This diagnostic code involves the intrinsic muscles of the 
shoulder girdle.  Under this diagnostic code, a 40 percent 
disability evaluation is assigned when there is evidence of 
severe impairment in the muscle group of the dominant arm; a 
30 percent evaluation is assigned for moderately severe 
impairment of the dominant arm; a 20 percent evaluation is 
assigned when there is evidence of moderate impairment; and, 
a noncompensable evaluation is assigned for slight 
impairment.  38 C.F.R. § 4.73, DC 5303 (1996 & 2002).  


Under DC 5304, the function of Muscle Group IV is 
stabilization of the shoulder against injury in strong 
movements, holding the head of the humerus in socket; 
abduction; outward rotation and inward rotation of the arm.  
Under this diagnostic code, a 30 percent disability 
evaluation is assigned when there is evidence of severe 
impairment in the muscle group of the dominant arm; a 20 
percent evaluation is assigned for moderately severe 
impairment of the dominant arm; a 10 percent evaluation is 
assigned when there is evidence of moderate impairment; and, 
a noncompensable evaluation is assigned for slight 
impairment.  38 C.F.R. § 4.73, DC 5304.  

Under DC 5310, Muscle Group X covers movements of the 
forefoot and toes, and propulsion thrust in walking.  The 
criteria for rating disabilities of the muscle group provide 
for a 30 percent evaluation for a severe disability, 20 
percent for moderately severe, 10 percent for moderate, and 
zero percent for slight disability. 

Intrinsic muscle of the foot (dorsal): (1) Extensor hallucis 
brevis; (2) extensor digitorum brevis.  Other important 
dorsal structures: cruciate, crural, deltoid and other 
ligaments; tendons of long extensors of toes and peronei 
muscles.  The criteria for rating the Muscle Group X, the 
instrinsic muscles of the foot (dorsal) call for 20 percent 
for severe disability, 10 percent for moderately severe, 10 
percent for moderate, and zero percent for slight disability.  
The minimum rating for a through and through wound to the 
foot is 10 percent.  38 C.F.R. § 4.73, DC 5310.  

For foot injuries, a moderate disability warrants a 10 
percent evaluation, a moderately severe disability warrants a 
20 percent evaluation, and for a severe foot disability, a 30 
percent evaluation.  38 C.F.R. § 4.71a, DC 5284 (2002).  

Factual Background

The veteran's service medical records reflect that he 
sustained a SFW to his left heel.  There was no nerve or 
artery damage reported.  During a separation medical 
examination, the veteran also reported sustaining a SFW to 
the right side of his chest.  Clinical evaluation at that 
time revealed no abnormalities.  

On VA examination in May 1970, the veteran was noted as being 
right handed.  There was an identified 1/4 - inch diameter 
shell fragment wound scar of the upper right lateral chest.  
An X-ray identified a three millimeter (mm) metallic fragment 
projected on the inferior aspect of the axillary (armpit) 
segment of the right 5th rib.  With respect to the left heel, 
the examiner noted a 3/8 inch by 3/4 inch shell fragment 
wound scar of the medial aspect of the left heel.  An X-ray 
identified a 5 mm metallic fragment embedded in the dorsal 
superior medial aspect of the calcaneus surrounded by a 1 cm 
bony defect as well as an 8 x 2 mm fragment in the soft 
tissue of the plantar aspect of the heel.  There was no 
active bone disease.  

An October 1996 clinical record reflects a finding of 
shrapnel in the veteran's right chest.  It was noted that the 
veteran had no complaints.  

On VA examination in February 1997, the veteran reported 
shell fragments in his lateral right chest wall that were 
painful to touch.  He also reported that he experienced pain 
in his left heel when walking and that he limped in the 
morning.  The veteran was noted as not having limped into the 
examination room.  He complained of a throbbing pain in his 
ankle and heel.  On physical examination there was a full 
range of motion in the shoulder girdle and left ankle.  The 
examiner noted a decreased function on the left side 
secondary to pain on hopping on one foot and walking on 
tiptoes.  

On VA examination in February 2001, the veteran was noted to 
complain of "upper flank pain" (chest), localized as 
subaxillary on repetitive arm movements, such as when taking 
a shower.  The examiner noted a smooth, non-motile foreign 
body on palpation of the site.  There was no edema or 
ecchymosis at the site, musculature was intact and symmetric, 
and strength was 5/5.  With respect to his left heel, the 
veteran complained of daily pain exacerbated by prolonged 
walking and standing.  The examiner noted that the left heel 
was tender to palpation without edema or ecchymosis.  It was 
concluded that the smooth masses under each traumatic scar 
was more than likely a result of soft tissue scarring rather 
than retained shrapnel.  

On VA examination in May 2001, the veteran complained of pain 
in his left heel due to the retained shrapnel fragment.  
Objective findings revealed a normal gait.  The examiner's 
diagnosis was left medial heel retained shrapnel fragment and 
shrapnel fragment wound, with pain and tenderness to 
palpation.  

Analysis

Initially, the Board notes that the veteran's scars of the 
right chest and left heel are service connected and assigned 
ratings under the provisions of 38 C.F.R. § 4.118, DCs 7804 
and 7805 (2002).  

Right Chest

The veteran's right chest is rated as 10 percent disabled for 
moderate muscle disability under DC 5304, Muscle Group IV.  
This rating code involves the intrinsic muscles of the 
shoulder girdle, i.e., supraspinatus, infraspinatus and teres 
minor, subscapularis, and coracobrachialis.  Clinical 
evidence does not reflect any cardinal signs and symptoms of 
muscle disability such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement.  The veteran has 
full range of motion of his right shoulder, and complains of 
intermittent pain in his right chest associated with his 
injury.  While the circumstances and treatment in service, if 
any, associated with the shrapnel injury are not documented 
in the service medical records, the current symptomatology 
associated with the wound more nearly approximate slight 
muscle disability as compared to moderate or moderately-
severe muscle disability.  

The Board notes that given the reports of chest pain and X-
ray evidence of shell fragments in the right chest wall, 
consideration was also given to the veteran's disability 
under DCs 5301, 5302 and 5303, which include the serratus 
magnus, a muscle associated with the axillary segment; and 
pectoralis major and minor muscle groups.  Under all three 
codes, slight muscle disability would warrant a 
noncompensable evaluation.  As noted above, there are no 
cardinal signs or symptoms of muscle disability associated 
with the veteran's disability, and as such, the veteran would 
not warrant a compensable evaluation.  

Therefore, while not disturbing the veteran's current rating 
of 10 percent under DC 5304, the Board finds the 
preponderance of the evidence against an increased rating for 
residuals of SFW of the right chest.  The evidence does not 
demonstrate that the veteran's SFW of the right chest 
exhibits moderate, moderately-severe, or severe muscle 
disability.  While the veteran does complain of pain 
associated with his injury, such pain is compensated for in 
the 10 percent rating he is currently receiving.  

Left Heel

As noted above, X-rays of the veteran's left foot/ankle 
reveal shell fragments in the posterior aspect of the 
calcaneus (heel) without fracture.  The veteran's service 
medical records do not reveal any report of muscle injury or 
damage as a result of the shell fragments.  The veteran's 
complaints with respect to his disability have been 
associated with heel pain as a result of walking or standing 
for prolonged periods.  He has not complained of any loss of 
function.  

The veteran's service-connected left heel is currently rated 
as 10 percent disabled for moderate muscle disability under 
DC 5310, muscle group X.  This rating code involves the 
intrinsic muscles of the foot.  The Board has also considered 
DC 5311, muscle group XI, involving the posterior and lateral 
crural muscles.  In this instance, the Board does not find an 
increased disability rating is warranted given the history of 
the injury noted in the service medical records, X-ray 
findings, and the lack of any apparent muscle damage due to 
the shell fragment wound.  

The Board has also considered the veteran's residuals of SFW 
of the left heel under the provisions of 38 C.F.R. § 4.71a 
for disability of the foot.  The criteria for rating foot 
injuries under 38 C.F.R. § 4.71a, DC 5284 allows for a 20 
percent rating when there is a moderately severe injury.  The 
term "moderately severe" is not defined by regulation.  
However, under 38 C.F.R. § 4.71a, DC 5276 no more than 10 
percent is warranted when there is pain on manipulation and 
use of the feet, bilateral or unilateral.  Furthermore, under 
38 C.F.R. § 4.71a, DC 5278, no more than 10 percent is 
warranted even if the great toe is dorsiflexed, and there is 
definite tenderness under the metatarsal heads.  


Although the veteran's complaints of heel pain with walking 
and standing, the Board finds that the veteran's disability 
does not approximate a moderately severe degree of 
disability.  Thus, although, as discussed above, the term 
"moderately severe" is not precisely defined, this term, when 
compared with other comparable ratings for feet, must be 
understood to require more than the degree of problems 
experienced by the veteran.  As suggested by the reference to 
DC 5276, above, even a level of disability in which there is 
pain on manipulation or use of the feet warrants only a 10 
percent disability.  As such, the Board concludes that an 
increase under DC 5284 is not warranted.  

As noted above, the veteran contends that his left heel 
disability affects his ability to function in his daily life 
due to pain.  In this regard, he has complained of chronic 
left heel pain, with an increase in pain when walking or 
standing.  The Board notes that there is a distinct 
similarity between the cardinal signs and symptoms of muscle 
disability as set forth in 38 C.F.R. § 4.56(c) and the 
requirements set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995), wherein the U.S. Court of Appeals for Veterans Claims 
held that a particular diagnostic code which rates on the 
basis of range of motion must be applied in conjunction with 
38 C.F.R. §§ 4.40, 4.45, and the effects of pain and other 
symptoms on use, and of flare-ups, must be taken into account 
in rating the disability.  

While most muscles move joints, ratings for muscle injury are 
not specifically based on limitation of joint motion.  They 
are instead based on the degree of injury to the muscle.  The 
medical evidence does not reflect that the shell fragment 
which entered the veteran's right chest or left heel hit a 
joint directly or was in contact with an identified joint.  
As such, the Board has only considered the veteran's muscle 
injury as compared to a joint injury.  

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002).  In this respect, the Board notes that 
the veteran has not required frequent periods of 
hospitalization for residuals of SFW to his right chest or 
left heel and that the manifestations of the disabilities are 
those specifically contemplated by the schedular criteria.  
He has not alleged, nor does the record show that residuals 
of his SFW to the right chest or left heel causes marked 
interference with employment.  In sum, there is no indication 
in the record that the average industrial impairment from 
either of these disabilities is in excess of 10 percent.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased rating for residuals of a SFW of 
the right chest is denied.

Entitlement to an increased rating for residuals of a SFW of 
the left heel is denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

